PER CURIAM.
Peter Repetti pled no contest to the charge of burglary of a dwelling and then failed to appear at sentencing. As a condition of his plea, Repetti had agreed that if he failed to appear on the date set for sentencing, the trial court could sentence him to as much as 15 years in prison. He appeared before the court over one year later and sought to withdraw his plea. The court denied his motion, sentenced him to ten years in the Department of Corrections on the burglary charge, and to five months in county jail for the uncharged count of failing to appear. As the state correctly concedes, because Repetti was not formally charged with the crime of failure to appear, it was error for the lower court to convict him of same. See Perry v. State, 663 So.2d 11, 11 (Fla. 4th DCA 1995). Accordingly, we reverse his conviction on this charge.
As to the other points raised in this appeal, we affirm as unpersuasive.
AFFIRMED in part; REVERSED in part.
POLEN, SHAHOOD and GROSS, JJ., concur.